Exhibit 10.1







PURCHASE AND ASSUMPTION AGREEMENT






Between




THE BANK OF HAMPTON ROADS


("Seller")




and


BANK OF NORTH CAROLINA
 
("Purchaser")
 


 





 
 

--------------------------------------------------------------------------------

Table of Contents



PURCHASE AND ASSUMPTION AGREEMENT


ARTICLE I TRANSFER OF ASSETS AND LIABILITIES
1
 
Section 1.1. Transferred Assets
1
 
Section 1.2. Purchase Price
3
 
Section 1.3. Deposit Liabilities
4
 
Section 1.4. Safe Deposit Business
7
 
Section 1.5. Employee Matters
8
 
Section 1.7. Records and Data Processing
9
 
Section 1.8. Security
9
 
Section 1.9. Taxes and Fees; Proration of Certain Expenses
9
 
Section 1.10. Real Property
10
   
ARTICLE II CLOSING AND EFFECTIVE TIME
14
 
Section 2.1. Effective Time
14
 
Section 2.2. Closing
14
 
Section 2.3. Post-Closing Adjustments
17
   
ARTICLE III INDEMNIFICATION
18
 
Section 3.1. Seller's Indemnification of Purchaser
18
 
Section 3.2. Purchaser's Indemnification of Seller
18
 
Section 3.3. Claims for Indemnity
19
 
Section 3.4. Limitations on Indemnification
19
 
Section 3.5. Exclusive Remedy
20
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
20
 
Section 4.1. Corporate Organization
20
 
Section 4.2. No Violation
20
 
Section 4.3. Corporate Authority
20
 
Section 4.4. Enforceable Agreement
21
 
Section 4.5. No Brokers
21
 
Section 4.6. Title to and Condition of Property.
21
 
Section 4.7. Limitation on Representation on Condition of Property
21
 
Section 4.8. Deposit Liabilities
22
 
Section 4.9. Community Reinvestment Act
22
 
Section 4.10. Leases
22
 
Section 4.11. Litigation.
22
 
Section 4.12. Environmental Matters.
22
 
Section 4.13. Compliance with Certain Laws.
23
 
Section 4.14. Employee Matters.
23




 
i

--------------------------------------------------------------------------------

Table of Contents




 
 
   
Section 4.15. Limitation of Representations and Warranties
23
 
Section 4.16. Seller's Knowledge.
23
   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
23
 
Section 5.1. Corporate Organization
23
 
Section 5.2. No Violation
24
 
Section 5.3. Corporate Authority
24
 
Section 5.4. Enforceable Agreement
24
 
Section 5.5. No Brokers
24
 
Section 5.6. Consents and Approvals
24
 
Section 5.7. Limitation of Representations and Warranties
24
   
ARTICLE VI OBLIGATIONS OF PARTIES PRIOR TO AND AFTER
   
EFFECTIVE TIME
25
 
Section 6.1. Access to Information
25
 
Section 6.2. Delivery of Magnetic Media Records
25
 
Section 6.3. Application for Regulatory Approval
25
 
Section 6.4. Conduct of Business; Maintenance of Properties
26
 
Section 6.5. No Solicitation by Seller
27
 
Section 6.6. Further Actions
27
 
Section 6.7. Fees and Expenses
27
 
Section 6.8. Consents of Third Parties
27
 
Section 6.9. Insurance
27
 
Section 6.10. Public Announcements
28
 
Section 6.11. Tax Reporting
28
 
Section 6.12. Regulatory Approvals and Consents.
28
   
ARTICLE VII CONDITIONS TO PURCHASER'S OBLIGATIONS
28
 
Section 7.1. Representations and Warranties True
28
 
Section 7.2. Obligations Performed
29
 
Section 7.3. No Adverse Litigation
29
 
Section 7.4. Regulatory Approval
29
 
Section 7.5. Plans for Chapel Hill Branch
29
 
Section 7.6. Consent of Landlord
29
   
ARTICLE VIII CONDITIONS TO SELLER'S OBLIGATIONS
29
 
Section 8.1. Representations and Warranties True
29
 
Section 8.2. Obligations Performed
30
 
Section 8.3. No Adverse Litigation
30
 
Section 8.4. Regulatory Approval
30
 
Section 8.5. Release from Real Property Lease.
30




 
ii

--------------------------------------------------------------------------------

Table of Contents




 
 
 
ARTICLE IX TERMINATION
30
 
Section 9.1. Methods of Termination
30
 
Section 9.2. Procedure Upon Termination
31
 
Section 9.3. Payment of Expenses
32
   
ARTICLE X MISCELLANEOUS PROVISIONS
32
 
Section 10.1.  Amendment and Modification
32
 
Section 10.2.  Waiver or Extension
32
 
Section 10.3.  Assignment
32
 
Section 10.4.  Confidentiality
32
 
Section 10.5. Time of Essence.
32
 
Section 10.6.  Addresses for Notices
33
 
Section 10.7.  Counterparts
33
 
Section 10.8.  Headings.
34
 
Section 10.9.  Governing Law.
34
 
Section 10.10.  Sole Agreement
34
 
Section 10.11. Severability.
34
 
Section 10.12. Parties In Interest.
34
 
Section 10.13. Survival.
35




 
iii

--------------------------------------------------------------------------------

Table of Contents

PURCHASE AND ASSUMPTION AGREEMENT
 
THIS PURCHASE AND ASSUMPTION AGREEMENT (this "Agreement") is entered into as of
April 27, 2012 between The Bank of Hampton Roads, a Virginia chartered bank
having its principal offices in Norfolk, Virginia ("Seller"), and Bank of North
Carolina, a North Carolina chartered bank having its principal offices in High
Point, North Carolina ("Purchaser").




RECITALS:


A. Seller wishes to divest, upon the terms and conditions set forth herein,
certain assets and certain deposit and other liabilities of the offices at the
locations set forth in Schedule 1 (collectively the "Banking Centers").


B. Purchaser wishes to buy such assets and assume such liabilities upon the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, Seller and Purchaser agree as follows:


ARTICLE I
TRANSFER OF ASSETS AND LIABILITIES


Section 1.1. Transferred Assets.


 
(a)
As of the Effective Time (as defined in Section 2.1) and upon the terms and
conditions set forth herein, Seller will sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser will purchase from Seller, all of the
transferable rights, title and interests of Seller in the following assets
associated with the Banking Centers and identified in this Agreement and the
Schedules and Exhibits hereto, and not otherwise excluded pursuant to the
provisions of Subsection 1.1(b):



 
(1)
fee simple title to all real estate and improvements thereon at the Banking
Center described as Preston Corners on Schedule 1.1(a)(1) (the “Improved Real
Property”);



 
(2)
fee simple title to all unimproved real estate described as Chapel Hill Land on
Schedule 1.1(a)(2) (the “Unimproved Real Property”);



 
(3)
Seller’s rights as tenant in and to the real property lease as described on
Schedule 1.1(a)(3) (the “Real Property Lease”) for the improved land in Chapel
Hill, North Carolina, as more particularly described in such lease (the “Leased
Real Property”);


 
1

--------------------------------------------------------------------------------

Table of Contents



 
(4)
except as provided in Section 1.1(b), the furniture, fixtures, leasehold
improvements, equipment and other tangible personal property owned by Seller and
located at the Banking Centers and used in conducting Seller’s business at the
Banking Centers (the "Personal Property") as listed on Schedule 1.1(a)(4),
together with any manufacturer’s warranties and maintenance or service
agreements thereon that are in effect on the Closing Date and are assignable to
Purchaser;



 
(5)
all equipment leases for equipment located at the Banking Centers (the
"Equipment Leases"), and all assignable operating contracts of the Banking
Centers excluding any master contracts (the "Assignable Contracts"); Equipment
Leases and Assignable Contracts are listed on Schedule 1.1(a)(5);



 
(6)
all safe deposit contracts and leases for the safe deposit boxes located at the
Banking Centers as of the Effective Time (the "Safe Deposit Contracts"); and



 
(7)
all coins and currency located at the Banking Centers as of the Effective Time
(the "Coins and Currency").



The Improved Real Property and the Unimproved Real Property are collectively
referred to as the “Owned Real Property,” and the Owned Real Property and the
Leased Real Property are collectively referred to as “Real Property.”  The owner
or tenant of any Real Property, as the case may be, is Seller or an affiliate of
Seller as stated in the above Schedules.


 
(b)
Excluded from the assets, properties and rights being transferred, conveyed and
assigned to Purchaser under this Agreement are the assets listed on Schedule
1.1(b) hereto, Seller's rights in and to the names “Bank of Hampton Roads,” “The
Bank of Hampton Roads,” “Gateway Bank,” “Bank of Hampton Roads Service
Corporation,” “Gateway Bank Mortgage, Inc.,” “Gateway Investment Services,
Inc.,” “Gateway Insurance Services, Inc.,” “Gateway Title Agency, Inc.,” “GBTC,
Inc.,” “GBTC-VA, Inc.,” “BHR” and any of Seller's corporate logos, trademarks,
trade names, signs, paper stock, forms and other supplies containing any such
logos, trademarks or trade names, and trade names and logos of third parties
with whom Seller has contracted to provide services to its customers (the
"Excluded Assets").  Seller shall coordinate with Purchaser to remove the
Excluded Assets from the Banking Centers on or prior to the Effective
Time.  Seller shall remove the Excluded Assets at its own cost, and, apart from
making any reasonable repairs necessitated by removing the Excluded Assets,
Seller shall be under no obligation to restore the Banking Centers' premises to
their original condition, which shall be the responsibility of Purchaser.


 
2

--------------------------------------------------------------------------------

Table of Contents

Section 1.2. Purchase Price.


 
(a)
As consideration for the purchase of the Banking Centers, Purchaser shall pay
Seller a purchase price (the "Purchase Price") equal to the sum of the
following:



 
(1)
With respect to the Owned Real Property, $5,694,000 (the "Property Value").




 
(2)
A premium for the Deposit Liabilities (as defined in Section 1.3(a)) and
franchise value related to the Banking Centers listed on Schedule 1.2(a)(2) as
follows:



 
 (i)
Five hundred and fifty thousand dollars ($550,000).




 
(3)
The book value (net of accumulated depreciation) of the Personal Property as
shown on the books and records of Seller on the last day of the quarter
immediately preceding the Closing Date, but in no event shall such value exceed
two hundred and fifty thousand dollars ($250,000); and




 
(4)
The face amount of the Coins and Currency.



 

 
(b)
(1)
In addition, Purchaser shall assume, as of the Effective Time (as defined in
Section 2.1), all of the duties, obligations and liabilities of Seller arising
on or after the Effective Time relating to the Real Property, the Real Property
Lease, the Equipment Leases, the Assignable Contracts, the Safe Deposit
Contracts, the Deposit Liabilities (including all accrued interest relating
thereto) and the ownership and operation of the Banking Centers  in the ordinary
course of business, including without limitation, the payment of salary,
compensation and benefits to the New Employees (as defined in Section 1.5);
provided, that any cash items paid by Seller and not cleared prior to the
Effective Time shall be the responsibility of Seller, subject to the terms of
Section 1.3.

 
 
(2)
All liabilities and obligations of Seller not expressly included in Section
1.2(b)(1) are excluded from the transactions contemplated in this Agreement,
including without limitation:  all liabilities associated with cashier’s checks
or other official bank checks and traveler’s checks issued by Seller before the
Closing Date; all liabilities and obligations of Seller relative to Employees
(as defined in Section 1.5) with respect to periods before the Closing Date; and
all liabilities and obligations of Seller relating to the Banking Centers that
are not expressly included in Section 1.2(b)(1).

 
 
(c)
Seller shall prepare a balance sheet (the "Pre-Closing Balance Sheet") in
accordance with generally accepted accounting principles consistently applied as


 
3

--------------------------------------------------------------------------------

Table of Contents

 
of a date not earlier than 30 calendar days prior to the Effective Time
anticipated by the parties (the "Pre-Closing Balance Sheet Date") reflecting the
assets to be sold and assigned hereunder and the liabilities to be transferred
and assumed hereunder.  Seller agrees to pay to Purchaser at the Closing (as
defined in Section 2.1), in immediately available funds, the excess amount, if
any, of the amount of Deposit Liabilities assumed by Purchaser pursuant to
Subsection (b) above, as reflected by the Pre-Closing Balance Sheet, over the
Purchase Price computed in accordance with Subsection (a) above, as reflected by
the Pre-Closing Balance Sheet. The amount paid at Closing shall be subject to
subsequent adjustment based on the Post-Closing Balance Sheet (as defined in
Section 2.3).



Section 1.3. Deposit Liabilities.


 
(a)
"Deposit Liabilities" shall mean all of Seller's duties, obligations and
liabilities relating to the deposit accounts (except as set forth in Section
1.3(b)) located at the Banking Centers as of the Effective Time (including
accrued but unpaid or uncredited interest thereon).  A projected list of the
Deposit Liabilities is attached hereto as Schedule 1.3(a), which shall be
updated as soon as practicable after Closing.



 
(b)
Subject to the limitations on indemnification set forth in Section 3.4,
Purchaser shall not assume the following:



 
(1)
Seller's official checks, cashier checks, letters of credit, money orders,
interest checks and expense checks issued prior to closing, consignments of U.S.
Government "E" and "EE" bonds and any and all traveler's checks.

 
 
(2)
Liabilities or obligations of Seller with respect to any litigation, suits,
claims, demands or governmental proceedings arising, commenced or made known to
Seller prior to Closing or arising from events occurring prior to Closing.



 
(3)
Deposit accounts associated with lines of credit.



 
(4)
Deposit accounts associated with qualified retirement plans where Seller is the
trustee of such plan or the sponsor of a prototype plan used by such plan.



 
(5)
Deposit accounts associated with Seller's national or regional account
relationships, if any.



 
(6)
Self-directed individual retirement accounts, if any, it being understood that
all other types of IRA Deposit Liabilities are intended to be transferred;
provided Seller has not received, on or before the Closing


 
4

--------------------------------------------------------------------------------

Table of Contents

 
Date, the account holder’s objection or failure to accept Purchaser as successor
custodian.



 
(7)
Deposits that have been reported as abandoned property under the abandoned
property laws of any jurisdiction.



 
(8)
Brokered deposits as defined by 12 CFR §337.6(a)(2).



 
(9)
Deposit accounts that have been overdrawn for more than 30 days as of the
Closing Date.



 
(c)
Seller does not represent or warrant that any deposit customers whose accounts
are assumed by Purchaser will become or continue to be customers of Purchaser
after the Effective Time.



 
(d)
Purchaser agrees to pay in accordance with law and customary banking practices
all properly drawn and presented checks, drafts and withdrawal orders presented
to Purchaser by mail, over-the-counter or through the check clearing system of
the banking industry, by depositors of the accounts assumed, whether drawn on
the checks, withdrawal or draft forms provided by Purchaser or for a period not
to exceed sixty (60) calendar days after the Closing Date, on the checks,
withdrawal or draft forms provided by Seller, and in all other respects to
discharge, in the usual course of the banking business, the duties and
obligations of Seller with respect to the balances due and owing to the
depositors whose accounts are assumed by Purchaser.



 
(e)
If, after the Effective Time, any depositor, instead of accepting the obligation
of Purchaser to pay the Deposit Liabilities assumed, shall demand payment from
Seller for all or any part of any such assumed Deposit Liabilities, Seller shall
not be liable or responsible for making any such payment; provided, however,
that if Seller shall pay the same, Purchaser agrees to reimburse Seller for any
payments.  Seller shall not be deemed to have made any representations or
warranties to Purchaser with respect to any checks, drafts or withdrawal orders
processed after the Effective Time drawn on such Deposit Liabilities, and any
such representations or warranties implied by law are hereby expressly
disclaimed. Seller and Purchaser shall make arrangements to provide for the
daily settlement with immediately available funds by Purchaser of checks,
drafts, withdrawal orders, returns and other items presented to and paid by
Seller within 60 calendar days after the Effective Time and drawn on or
chargeable to accounts that have been assumed by Purchaser; provided, however,
that Seller shall be held harmless and indemnified by Purchaser for acting in
accordance with such arrangements.



 
(f)
Purchaser agrees, at its cost and expense, (1) to assign new account numbers to
depositors of assumed accounts, (2) to notify such depositors, on or before the
Effective Time, in a form and on a date mutually acceptable to Seller and
Purchaser, of Purchaser's assumption of Deposit Liabilities, and (3) to furnish


 
5

--------------------------------------------------------------------------------

Table of Contents

 
such depositors with checks on the forms of Purchaser and with instructions to
utilize Purchaser's checks and to destroy unused check, draft and withdrawal
order forms of Seller and that checks or drafts drawn more than sixty (60)
calendar days after the Closing Date on Seller’s check or draft forms will not
be honored.  In connection with this obligation, Seller shall provide Purchaser
with a customer list on the Deposit Liabilities together with information
regarding these customers’ accounts.  (If Purchaser so elects, Purchaser may
offer to buy from such depositors their unused Seller check, draft and
withdrawal order forms.)  In addition, Seller will notify its affected customers
by letter of the pending assignment of the Deposit Liabilities to Purchaser,
which notice shall be at Seller's cost and expense and shall be in a form and
mailed at a time mutually agreeable to Seller and Purchaser.



 
(g)
Purchaser agrees to pay promptly to Seller an amount equivalent to the amount of
any checks, drafts or withdrawal orders credited to an assumed account as of the
Effective Time that are properly returned to Seller after the Effective Time.



 
(h)
As of the Effective Time, Purchaser will assume and discharge Seller's duties
and obligations in accordance with the terms and conditions and laws, rules and
regulations that apply to the certificates, accounts and other Deposit
Liabilities assumed under this Agreement.



 
(i)
As of and after the Effective Time, Purchaser will maintain and safeguard in
accordance with applicable law and sound banking practices all account
documents, deposit contracts, signature cards, deposit slips, canceled items and
other records related to the Deposit Liabilities assumed under this Agreement,
subject to Seller's right of access to such records as provided in this
Agreement.



 
(j)
Seller will render a final statement to each depositor of an account assumed
under this Agreement as to transactions occurring through the Effective Time;
provided, however, that Seller shall not be obligated to render a final
statement on any account not ordinarily receiving periodic statements in the
ordinary course of Seller's business.  Seller will be entitled to impose normal
fees and service charges on a per-item basis at Closing, but Seller will not
impose periodic fees or blanket charges in connection with such final
statements.



 
(k)
Seller will timely provide to Purchaser 1099 data for Purchaser to comply with
all laws, rules and regulations regarding 2012 tax reporting of transactions of
such accounts through the Effective Time.



 
(l)
As of the Effective Time, Purchaser, at its expense, will notify all Automated
Clearing House ("ACH") originators of the transfers and assumptions made
pursuant to the Agreement; provided, however, that Seller may, at its option,
notify all such originators itself (on behalf of Purchaser), also at the expense
of Purchaser.  For a period of 60 calendar days beginning on the Effective Time,
Seller will honor all ACH items related to accounts assumed under this


 
6

--------------------------------------------------------------------------------

Table of Contents

 
Agreement which are routed or presented to Seller.  Seller will make no charge
to Purchaser for honoring such items, and will electronically transmit such ACH
data to Purchaser.  If Purchaser cannot receive an electronic transmission,
Seller will make available to Purchaser at Seller's operations center receiving
items from the Automated Clearing House tapes containing such ACH data.  Items
routed or presented after the 60-day period shall be returned to the presenting
party.  Seller and Purchaser shall make arrangements to provide for the daily
settlement with immediately available funds by Purchaser of any ACH items
honored by Seller, and Seller shall be held harmless and indemnified by
Purchaser for acting in accordance with this arrangement to accept ACH items.



 
(m)
As of the Effective Time, Purchaser agrees to use commercially reasonable
efforts to collect from Purchaser's customers amounts equal to any Visa or
MasterCard charge backs under the MasterCard and Visa Merchant Agreements
between Seller and its customers, or amounts equal to any deposit items returned
to Seller after the Effective Time which were honored by Seller prior to the
Effective Time, and remit such amounts so collected to Seller.  Purchaser agrees
to immediately freeze and remit to Seller any funds, up to the amount of the
charged back or returned item that had been previously credited by Seller, if
such funds are available at the time of notification by Seller to Purchaser of
the charged back or returned item and such charge back is
permitted.  Notwithstanding the foregoing, Purchaser shall have no duty to remit
funds for any item or charge that has been improperly returned or charged to
Seller.  Solely for the purposes of this Section 1.3(m), all references to
Seller shall be deemed to include Seller and its assignees.



Section 1.4. Safe Deposit Business.


 
(a)
As of the Effective Time, Purchaser will assume and discharge Seller's
obligations with respect to the safe deposit box business at the Banking Centers
arising on or after the Effective Time in accordance with the terms and
conditions of contracts or rental agreements related to such business, and
Purchaser will maintain all facilities necessary for the use of such safe
deposit boxes by persons entitled to use them; provided, that nothing herein
shall be deemed to prohibit Purchaser, after the Effective Time, from
discontinuing the safe deposit box services or facilities at the Banking Centers
(all in accordance with applicable law and any contractual obligations regarding
the same).



 
(b)
As of the Effective Time, Seller shall transfer and assign the records related
to such safe deposit box business to Purchaser, and Purchaser shall maintain and
safeguard all such records and be responsible for granting access to and
protecting the contents of safe deposit boxes at the Banking Centers.



 
(c)
Safe deposit box rental payments (not including late payment fees) collected by
either Seller or Purchaser applying to periods both before and after the
Effective Time shall be prorated as of the Effective Time.


 
7

--------------------------------------------------------------------------------

Table of Contents



Section 1.5. Employee Matters.


 
(a)
Purchaser may offer employment to any employees employed by Seller at the
Banking Centers as of the Effective Time (the “Employees”) that are set forth in
Schedule 1.5, which shall be prepared by Purchaser within 15 days before Closing
Date, in their then respective current functional positions and locations.  If
Purchaser offers employment to any of the Employees (the “New Employees”), then
such New Employees’ benefits will generally be equivalent to benefits offered by
Purchaser to similarly situated employees of Purchaser.  New Employees and their
dependents, if any, covered under Seller’s health insurance plan before the
Effective Time shall be covered under Purchaser’s health insurance plan without
being subject to any pre-existing condition limitations or exclusions.  New
Employees shall not be required to satisfy the deductible and employee payments
required by Purchaser's comprehensive medical and/or dental plans for the
calendar year of the Effective Time (i) to the extent of amounts previously
credited during such calendar year under comparable plans maintained by Seller,
or (ii) to the extent the same are waived in their entirety by the applicable
insurer, as determined by the applicable insurer in its sole discretion.  With
respect to Purchaser's qualified and nonqualified pension plans, New Employees
will not receive credit for prior service with Seller (or with other entities to
the extent service with any such entity is treated by Seller as service with
it).  Benefits under Purchaser's pension plans for New Employees shall be
determined solely with reference to service with Purchaser.



 
(b)
Seller makes no representations or warranties about whether any of its employees
will remain at the Banking Centers and become and remain employed by Purchaser
after the Effective Time.  Seller will use its commercially reasonable efforts
to maintain the employees as employees of Seller at the Banking Centers until
the Effective Time.  Purchaser shall have no responsibilities or rights with
respect to any employee of Seller whose employment shall be terminated for any
reason prior to the Effective Time or who shall elect not to become an employee
of Purchaser.  Seller agrees that, for a period of 12 months after the Effective
Time, it will not solicit for employment any New Employee who remains employed
by Purchaser; provided, however, that such prohibition shall not apply to
solicitations which are directed to the general public.



 
(c)
Seller shall be responsible for paying to all New Employees prior to the
Effective Time the value of any such New Employee’s accrued, but not used, sick
and vacation time, if any.  With respect to all who are Employees of Seller at
the Banking Centers immediately before the Effective Time and who are not
offered employment with Purchaser as contemplated under Subsection (a) above,
Purchaser shall pay to Seller at Closing an amount equal to fifty percent (50%)
of eight weeks’ pay for each such Employee at such Employee’s then-current
rate.  Seller shall match that amount and pay the total to such Employees as
severance


 
8

--------------------------------------------------------------------------------

Table of Contents

 
payments.  For avoidance of doubt, Purchaser shall have no obligation to
contribute any amount toward severance payments, if any, with respect to
Employees who are offered employment with Purchaser but do not accept.

 
 

 
(d)
Prior to the Closing Date, Seller shall afford the officers and authorized
representatives of Purchaser access to the Employees for interviews and training
purposes, at Purchaser’s sole expense, at reasonable times without interfering
with the Banking Centers’ normal business and operations.



Section 1.7. Records and Data Processing.


 
(a)
As of the Effective Time, Purchaser shall become responsible for maintaining the
files, documents and records referred to in this Agreement.  Purchaser will
preserve and protect them as required by applicable law and sound banking
practice. After the Effective Time, Purchaser will permit Seller and its
representatives, at reasonable times and upon reasonable notice, to examine,
inspect, copy and reproduce (at Seller's expense) any such files, documents or
records as Seller deems necessary.



 
(b)
As of the Effective Time, Seller will permit Purchaser and its representatives,
at reasonable times and upon reasonable notice, to examine, inspect, copy and
reproduce (at Purchaser's expense) files, documents or records retained by
Seller regarding the assets and liabilities transferred under this Agreement as
Purchaser deems necessary.



 
(c)
It is understood that certain of Seller's records may be available only in the
form of photocopies, film copies or other non-original and non-paper media.



Section 1.8. Security.


As of the Effective Time, Purchaser shall become solely responsible for the
security of and insurance on all persons and property located in or about the
Banking Centers.


Section 1.9. Taxes and Fees; Proration of Certain Expenses.


Purchaser shall be responsible for the payment of all fees and taxes related to
this transaction, including all of the real estate transfer, grantor’s and
recordation taxes, fees and costs, provided that Purchaser shall not be
responsible for, or have any liability with respect to, taxes on any income to
Seller arising out of the transactions herein.  Purchaser shall not be
responsible for any income tax liability of Seller arising from the business or
operations of the Banking Centers before the Effective Time, and Seller shall
not be responsible for any tax liabilities of Purchaser arising from the
business or operations of the Banking Centers after the Effective Time.  Utility
payments, telephone charges, real property taxes, personal property taxes, rent,
salaries, deposit insurance premiums, other ordinary operating expenses of the
Banking Centers and other expenses related to the liabilities assumed or assets
purchased hereunder shall

 
9

--------------------------------------------------------------------------------

Table of Contents

be prorated between the parties as of the Effective Time.  To the extent any
such item has been prepaid by Seller for a period extending beyond the Effective
Time, there shall be a proportionate monetary adjustment in favor of Seller.  To
the extent Seller or its affiliate has paid security deposits to any landlord
under the Real Property Lease, Purchaser shall pay the amount of such security
deposits to Seller at Closing, or such amount shall be credited to Seller on the
Closing Statement.


Section 1.10. Real Property.




(a)           Title and Leasehold Matters.


 (i)           Seller agrees to deliver to Purchaser as soon as practicable
after execution of this Agreement copies of all title and lease information in
possession of Seller, including but not limited to title insurance policies,
attorneys’ opinions on title, surveys, covenants, deeds, notes and mortgages,
leases and easements relating to the Real Property.  Such delivery shall
constitute no warranty by Seller as to the accuracy or completeness thereof or
that Purchaser is entitled to rely thereon.


 (ii)           Purchaser agrees to notify Seller in writing within 30 calendar
days after the date of this Agreement of any mortgages, pledges, material liens,
encumbrances, reservations, tenancies, encroachments, overlaps or other title
exceptions or zoning or similar land use violations (excluding legal but
nonconforming uses) related to the Real Property to which Purchaser reasonably
objects (the “Title Defects”).  Purchaser agrees that Title Defects shall not
include real property taxes not yet due and payable, or easements, restrictions,
tenancies, and rights of way that do not materially interfere with the use of
the Real Property as a banking center or defects that Purchaser can obtain
protection from through purchase of title insurance at regular rates (or higher
rates if the excess over the regular rate is paid by Seller).  The parties will
discuss and negotiate the curing or other resolution of such Title Defects, but
Seller shall have no obligation to cure any Title Defects.  If Seller is unable
or unwilling to cure any such Title Defects to Purchaser’s reasonable
satisfaction, Purchaser shall have the option (upon written notice to Seller) to
either (x) accept the Title Defects and receive title in its then existing
condition and proceed to Closing (without a Purchase Price adjustment unless
otherwise agreed in writing), or (y) terminate this Agreement.  In no event
shall Purchaser have the right to purchase the assets relating to the Banking
Center without also taking the corresponding Real Property, and vice-versa.


 (iii)           Purchaser shall have the right to update title matters at
Closing for any changes that may have arisen between the date of Purchaser’s
original title search and the Closing Date.  If such update indicates that any
Title Defects have been placed of record since the date of Purchaser’s original
title search and Purchaser reasonably objects thereto, then Purchaser agrees to
immediately notify Seller in writing.  The parties will discuss and negotiate
the curing or other resolution of such Title Defects, but Seller shall have no
obligation to cure any Title Defects.  If Seller is unable or unwilling to cure
any

 
10

--------------------------------------------------------------------------------

Table of Contents

such Title Defects to Purchaser's reasonable satisfaction, Purchaser shall have
the option (upon written notice to Seller) to either (x) accept the Title
Defects and receive title in its then existing condition and proceed to Closing
(without a Purchase Price adjustment unless otherwise agreed in writing), or (y)
terminate this Agreement.  In no event shall Purchaser have the right to
purchase the assets relating to the Banking Center without also taking the
corresponding Real Property, and vice-versa.


(iv)           Purchaser accepts the terms of the Real Property Lease as is,
subject to receipt by Purchaser of an assignment of the Real Property Lease by
the landlord to the Purchaser.


(b)  
Environmental Matters.



Purchaser shall have the right to conduct such investigation of environmental
matters with respect to the Real Property as it may reasonably require and shall
report the results of any such investigation, together with its objections to
any Environmental Issue, if any, to Seller no later than the end of the
Inspection Period; provided, that without the prior written consent of Seller,
Purchaser shall not conduct any invasive testing or any ground water monitoring
or install any test well or undertake any other investigation which requires a
permit or license from, or the reporting of the investigation or the results
thereof to, a local or state environmental regulatory authority or the United
States Environmental Protection Agency.  As used herein, the term “Environmental
Issue” shall mean an issue discovered by Purchaser's investigation which
constitutes a material violation of applicable environmental law which
materially impacts the Real Property or the use thereof as a banking center, or
any condition in, on or under the Real Property that would reasonably be
expected to trigger any required notice, investigation, remedial obligation or
material liability under applicable environmental law.  If Purchaser objects to
any “Environmental Issue,” Seller and Purchaser shall address such Environmental
Issue as set forth in subsection (d) below.  As used herein, the term
“Environmental Issue” shall mean an issue discovered by Purchaser’s
investigation as provided for in subsection (d) below which constitutes a
material violation of applicable environmental law that materially impacts the
value of the Real Property or the use thereof as a Banking Center, or any
material condition at or under the Real Property that would reasonably be
expected to give rise to a material liability under applicable environmental law
including, without limitation, clean-up and remediation obligations.
 
(c)  
Facilities Inspection.



(i)           Purchaser shall have the right, at Purchaser’s expense, for and
during the period ending 45 calendar days following the date of execution of
this Agreement (the “Inspection Period”), to inspect the physical condition of
the Owned Real Property for use as a bank, including, without limitation,
compliance of the Owned Real Property with the provisions of the Americans with
Disabilities Act

 
11

--------------------------------------------------------------------------------

Table of Contents

(collectively, “Inspection Issues”).  These inspections shall be conducted
during regular business hours by qualified inspectors or employees of Purchaser
or its affiliates following not less than three business days notice to
Seller.  Prior to entry upon the property, Purchaser will confirm to Seller the
existence of general liability insurance in coverage amounts reasonably
acceptable to Seller.  Any physical disturbance to the Owned Real Property shall
be subject to Seller’s prior approval, which may be subject to such reasonable
repair and restoration conditions as Seller may impose (including, without
limitation, the obligation to repair any disturbed area to its condition
immediately prior to that disturbance).  Purchaser promptly shall provide Seller
with copies of any and all written reports in connection with those inspections,
at no cost to Seller, upon Seller’s request.


(ii)           Purchaser shall return the Owned Real Property to the condition
existing prior to any tests and inspections performed by Purchaser or
Purchaser’s representatives, as determined by Seller in its reasonable
discretion.  Purchaser shall indemnify and hold Seller harmless from and against
any and all damages, mechanics’ liens, liabilities, losses, demands, actions,
causes of action, claims, costs and expenses (including, without limitation,
reasonable attorneys’ fees and the cost of appeals) from or relating to
Purchaser’s or its employee’s, agent’s, representative’s, or contractor’s entry
onto the Owned Real Property, and any inspections or other matters performed by
Purchaser with respect to the Owned Real Property, whether prior to, during, or
after the Inspection Period.  The provisions of this Section 1.10(c)(ii) shall
survive Closing or any termination of this Agreement.


 
(d)
Correction of Defects.



 
If Purchaser discovers a defect or defects in one or both of the Banking Centers
with respect to Inspection Issues or Environmental Issues (a “Defect or
“Defects”) that would, in aggregate, require the expenditure of over $25,000 to
correct, as determined by Purchaser in its reasonable discretion, Purchaser
shall promptly give written notice thereof to Seller describing the Defect or
Defects in detail.  The parties will discuss and negotiate the curing or other
resolution of such Defects, but Seller shall have no obligation to cure any
Defects.  If Seller is unable or unwilling to cure any Defects to Purchaser’s
reasonable satisfaction, Purchaser shall have the option (upon written notice to
Seller) to either (x) accept the Defect and receive the Owned Real Property in
its then existing condition and proceed to Closing (without a Purchase Price
adjustment unless otherwise agreed in writing), or (y) terminate this Agreement.

 
 

 
(e)
Casualty and Condemnation.



 
(i)
Except as stated in this Agreement, Seller shall bear all risk of loss or damage
to the Owned Real Property from all causes until the Closing;


 
12

--------------------------------------------------------------------------------

Table of Contents

 
provided, however, Seller shall have no obligation to repair such loss or
damage.



 
(ii)
If before Closing: (a) any material portion of any Owned Real Property is
destroyed by fire, the elements or by any other casualty (a “Casualty”), or (b)
any material portion of any Owned Real Property is taken by eminent domain or
made the subject of condemnation proceedings (a “Taking”), Seller shall give
Purchaser prompt written notice thereof and Purchaser may elect, by written
notice to Seller within five (5) business days after Purchaser has received
written notice of such event from Seller (and the Closing shall be extended for
two (2) business days after the expiration of such termination election period,
if applicable), to terminate this Agreement without further liability, except
for obligations set forth in this Agreement that expressly survive
termination.  In no event shall Purchaser have the right to purchase the assets
relating to a Banking Center without also taking the corresponding Owned Real
Property, and vice-versa.  If before Closing a portion of any Owned Real
Property is destroyed by a Casualty (as to less than a “material portion”) or a
Taking occurs (which does not affect a “material portion” of any Owned Real
Property), Purchaser shall proceed to Closing subject to the provisions of
Section 1.10(e)(iii).  For the purposes of this Section 1.10, a “material
portion” of any Owned Real Property shall mean (i) any portion of the Owned Real
Property where the cost to restore same (as reasonably determined by Seller)
exceeds $200,000 and (ii) with respect to a Taking only, any portion which
materially affects access to or parking upon the Owned Real Property solely to
the extent such remaining parking is not in compliance with applicable
ordinances.



 
(iii)
If this Agreement is not terminated pursuant to Section 1.10(e)(ii), then at the
Closing the following shall occur:

 
 
(A)
Seller shall credit on account of the Purchase Price the amount, as applicable,
of all condemnation awards actually received by Seller or any sums of money
collected by Seller (whether retained by Seller or paid directly to a holder of
any lien on the Owned Real Property) under its policies of insurance or renewals
thereof insuring against the loss in question to the extent same have not been
expended for the purpose of restoration or repair of the Owned Real Property.

 
 
(B)
In the case of a Taking, Seller shall assign, transfer and set over to Purchaser
all of Seller's right, title and interest in and to (a) such further sums
payable thereunder, and (b) any awards that may be made with respect to any
pending or future condemnation proceeding.

 

 
13

--------------------------------------------------------------------------------

Table of Contents

 
(C)
In the case of a Casualty, Seller shall assign, transfer and set over to
Purchaser all of Seller's right, title, and interest in and to the proceeds of
any casualty insurance policies payable to Seller.

 
 
(D)
In the case of a Casualty, Seller shall credit against the Purchase Price the
amount of any deductible under its insurance policy, but not to exceed the
amount required to repair or replace the portion of the Owned Real Property
damaged or destroyed.

 
 
(E)
All provisions of this Section 1.10(e) shall also be applicable to the Leased
Real Property, subject to the rights of the landlord under the Real Property
Lease.

 
 
(f)
Development Bonds.



 
If Seller has outstanding bonds, letters of credit, or other security issued in
favor of a municipality or agency related to the development of any Unimproved
Real Property (the “Seller Bonds”) Purchaser shall cause to be issued to such
municipality or agency, effective at Closing, any replacement bonds or letters
of credit that are necessary to obtain the release of the Seller Bonds.



ARTICLE II
CLOSING AND EFFECTIVE TIME


Section 2.1. Effective Time.


The purchase of assets and assumption of liabilities provided for in this
Agreement shall occur at a closing (the "Closing") to be held at a mutually
agreeable time and location within 15 calendar days following the date of all
approvals by regulatory agencies and after all statutory waiting periods have
expired, or at such other place, time or date on which the parties shall
mutually agree.  The effective time (the "Effective Time") shall be 5:00 p.m.
local time, on the day on which the Closing occurs (the "Closing Date").


Section 2.2. Closing.


 
(a)
All actions taken and documents delivered at the Closing shall be deemed to have
been taken and executed simultaneously, and no action shall be deemed taken nor
any document delivered until all have been taken and delivered.



 
(b)
At the Closing, subject to all the terms and conditions of this Agreement,
Seller shall execute (where appropriate), deliver or make reasonably available
to Purchaser:



 
(1)
Special warranty deeds transferring title to the Owned Real Property to
Purchaser;


 
14

--------------------------------------------------------------------------------

Table of Contents


 
(2)
A Bill of Sale, in substantially the form attached hereto as 2.2(b)(2) (the
"Bill of Sale"), transferring to Purchaser all of Seller's interest in the
Personal Property and other transferred assets;



 
(3)
An Assignment and Assumption Agreement, in substantially the form attached
hereto as Exhibit 2.2(b)(3) (the "Assignment and Assumption Agreement"),
assigning Seller's interest in the Equipment Leases, the Assignable Contracts,
the Real Property Lease, the Safe Deposit Contracts, and the Deposit
Liabilities;



 
(4)
Consents from third persons that are required to effect the assignments set
forth in the Assignment and Assumption Agreement, including, but not limited to,
the lessors under the Equipment Leases and the Real Property Lease to the extent
required.  With respect to any Equipment Lease for which the required consent is
not obtained from the lessor prior to the Closing, in lieu of such consent
Seller may provide either (at Seller’s sole option), a special indemnity in form
and content reasonably satisfactory to Purchaser against any loss to Purchaser
resulting from the failure to obtain such consent, or the substitution by Seller
and delivery hereunder to Purchaser of equipment comparable to the equipment
subject to such Equipment Lease;



 
(5)
Seller's keys to the safe deposit boxes and Seller's records related to the safe
deposit box business at the Banking Centers;



 
(6)
Seller's records related to the Deposit Liabilities assumed by Purchaser;



 
(7)
Immediately available funds in the net amount shown as owing to Purchaser by
Seller on the Closing Statement, if any;



 
(8)
The Coins and Currency;



 
(9)
Such of the other assets to be purchased as shall be capable of physical
delivery;



 
(10)
A certificate of a proper officer of Seller, dated as of the Closing Date,
certifying the fulfillment of all conditions that are the obligation of Seller
hereunder, and that all the representations and warranties of seller set forth
in this agreement remain true and correct in all material respects as of the
Effective Time;



 
(11)
A certified copy of a resolution of the Board of Directors of Seller, or its
Executive Committee, approving the sale of the Banking Centers contemplated
hereby;


 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
(12)
Such certificates and other documents as Purchaser and its counsel may
reasonably require to evidence the receipt by Seller of all necessary corporate 
 and regulatory authorizations and approvals for the consummation of the
transactions provided for in this Agreement;

 
 
(13)
A Closing Statement, substantially in the form attached hereto as Exhibit
2.2(b)(13) (the "Closing Statement");

 
 
(14)
An affidavit of Seller certifying that Seller is not a "foreign person" as
defined in the federal Foreign Investment in Real Property Tax Act of 1980;



 
(15)
The Power of Attorney substantially in the form attached hereto as Exhibit
1.4(k);



 
(16)
An assignment and assumption of the Real Property Lease (“Assignment of Real
Property Lease”) executed by the landlord of the Leased Real Property; and



 
(17)
Such executed customary affidavits and documents as Purchaser’s title insurer
may require as a condition to issuing owner’s title insurance policies to
Purchaser with respect to the Real Property.



 
It is understood that the items listed in Subsections (b)(5) and (9) shall be
transferred after the Banking Centers have closed for business on the Closing
Date and that the records listed in Subsection (b)(7) will be transferred as
soon as practicable after the Closing, but in no event more than five (5)
business days after the Closing.  For purposes of this Agreement, the term
"business day" shall mean any day that Seller is open for business and that is
not a Saturday, Sunday or federal holiday.



 
(c)
At the Closing, subject to all the terms and conditions of this Agreement,
Purchaser shall execute (where appropriate), deliver or make reasonably
available to Seller:



 
(1)
The Assignment and Assumption Agreement;



 
(2)
A certificate and receipt acknowledging the delivery and receipt of possession
of the property and records referred to in this Agreement;



 
(3)
A certificate of a proper officer of Purchaser, dated as of the Closing Date,
certifying to the fulfillment of all conditions that are the obligation of
Purchaser hereunder, and that all the representations and warranties of
purchaser set forth in this agreement remain true and correct in all material
respects as of the Effective Time;


 
16

--------------------------------------------------------------------------------

Table of Contents



 
(4)
A certified copy of a resolution of the Board of Directors, or its Executive
Committee, of Purchaser approving the purchase of the Banking Centers
contemplated hereby;



 
(5)
Such certificates and other documents as Seller and its counsel may reasonably
require to evidence the receipt by Purchaser of all necessary corporate and
regulatory authorizations and approvals for the consummation of the transactions
provided for in this Agreement;



 
(6)
The Assignment of Real Property Lease; and



 
(7)
The Closing Statement.



 
(d)
All instruments, agreements and certificates described in this Section 2.2 shall
be in form and substance reasonably satisfactory to the parties' respective
legal counsel.



Section 2.3. Post-Closing Adjustments.


 
(a)
Not later than 30 business days after the Effective Time, Seller shall deliver
to Purchaser a balance sheet dated as of the Effective Time and prepared in
accordance with generally accepted accounting principles consistently applied
reflecting the assets sold and assigned and the liabilities transferred and
assumed hereunder (the "Post-Closing Balance Sheet").  Seller shall afford
Purchaser and its accountants and attorneys the opportunity to review all work
papers and documentation used by Seller in preparing the Post-Closing Balance
Sheet.  On or before the 15th business day following delivery of the
Post-Closing Balance Sheet (the "Adjustment Payment Date"), Seller and Purchaser
shall effect the transfer of any funds as may be necessary to reflect changes in
such assets and liabilities between the Pre-Closing Balance Sheet and the
Post-Closing Balance Sheet together with interest thereon computed from the
Effective Time to the Adjustment Payment Date at the applicable Federal Funds
Rate (as hereinafter defined).



 
(b)
In the event that a dispute arises as to the appropriate amounts to be paid to
either party on the Adjustment Payment Date, each party shall pay to the other
on such Adjustment Payment Date all amounts other than those as to which a
dispute exists.  Any disputed amounts retained by a party which are later found
to be due to the other party shall be paid to such other party promptly upon
resolution with interest thereon from the Adjustment Payment Date to the date
paid at the applicable Federal Funds Rate.  In the event of an unresolved
dispute, either party may submit the matter to a firm of certified public
accountants mutually agreeable to Seller and Purchaser (the “Mediator”), which
shall determine such dispute in accordance with the terms and conditions of this
Agreement within 30 calendar


 
17

--------------------------------------------------------------------------------

Table of Contents

 
days after the submission.  The parties shall each pay one-half of the fees and
expenses of the Mediator, except that the Mediator may assess the full amount of
its fees and expenses against either party if it determines that party
negotiated the Post-Closing Balance Sheet in bad faith.  The Post-Closing
Balance Sheet, as agreed upon by the parties and determined under this
Subsection, shall be final and binding upon the parties.



 
(c)
The Federal Funds Rate shall mean the rate quoted for Federal Funds in the Money
Rates Column of the Wall Street Journal, adjusted daily, for the period
beginning with the first calendar day following the Effective Time and ending
with the Adjustment Payment Date.



ARTICLE III
INDEMNIFICATION


Section 3.1. Seller's Indemnification of Purchaser.


Subject to limitations in this Article III, Seller shall indemnify, hold
harmless and defend Purchaser from and against any costs, expenses, liabilities,
losses or damages, including without limitation reasonable attorneys' fees and
expenses, but excluding punitive, exemplary, special or incidental damages (a
"Loss") incurred by Purchaser and caused by any breach by Seller of any
representation or warranty contained herein, and any Loss arising out of any
claims, actions, suits or proceedings commenced prior to the Effective Time or
arising out of events occurring prior to the Effective Time relating to
operations at the Banking Center, except to the extent of liabilities assumed or
payable hereunder by Purchaser.  Claims for indemnity must be made within the
time frame set forth in Section 3.3(a).


Section 3.2. Purchaser's Indemnification of Seller.


Subject to the limitations set forth in this Article III, Purchaser shall
indemnify, hold harmless and defend Seller and its affiliates from and against
any Loss incurred by Seller caused by:  (a) any breach by Purchaser of any
representation or warranty contained herein; and (b) any Loss arising out of any
claims, actions, suits or proceedings arising out of events occurring following
the Effective Time relating to operations at the Banking Centers or
administration of any of the Deposit Liabilities by Purchaser.  Claims for
indemnity must be made within the time frame set forth in Section 3.3(a).


Section 3.3. Claims for Indemnity.


 
(a)
A claim for indemnity under Sections 3.1 or 3.2 of this Agreement shall be made
by the claiming party prior to the expiration of twelve (12) months after the
Effective Time by the giving of notice thereof to the other party. Such notice
shall set forth in reasonable detail the basis upon which such claim for
indemnity is made.  In the event that any such claim is made within such
prescribed twelve (12) month period, the indemnity relating to such claim shall
survive until such claim


 
18

--------------------------------------------------------------------------------

Table of Contents

 
is resolved.  Claims not made within such twelve (12) month period shall cease
and no indemnity shall be made therefor.



 
(b)
In the event that any person or entity not a party to this Agreement shall make
any demand or claim or file or threaten to file any lawsuit, which demand, claim
or lawsuit may result in any liability, damage or loss to one party hereto of
the kind for which such party is entitled to indemnification pursuant to Section
3.1 or 3.2, then, after notice is provided by the indemnified party to the
indemnifying party of such demand, claim or lawsuit, the indemnifying party
shall have the option, at its cost and expense, to retain counsel for the
indemnified party to defend any such demand, claim or lawsuit.  In the event
that the indemnifying party shall fail to respond within ten (10) business days
after receipt of such notice of any such demand, claim or lawsuit, then the
indemnified party shall retain counsel and conduct the defense of such demand,
claim or lawsuit as it may in its discretion deem proper, at the cost and
expense of the indemnifying party.  In effecting any settlement of any such
demand, claim or lawsuit, an indemnified party shall act in good faith, shall
consult with the indemnifying party and shall enter into only such settlement as
the indemnifying party shall approve (the indemnifying party's approval will be
implied if it does not respond within ten (10) business days of its receipt of
the notice of such settlement offer).



Section 3.4. Limitations on Indemnification.


             (a)           Except as provided in Section 3.4(b), no
indemnification shall be required to be made by either party under Sections 3.1
or 3.2 until the aggregate amount of all claims for indemnity by the other party
exceeds $50,000.  Once such aggregate amount exceeds the $50,000 threshold, such
party shall thereupon be entitled to indemnification for all claims in excess of
such threshold.
 
             (b)           Notwithstanding anything to the contrary in this
Agreement, including Sections 3.1, 3.2 and 3.4(a), the limitations set forth in
Section 3.4(a) shall not apply to any Loss relating to, arising out of or
resulting from fraudulent misrepresentation or warranty or fraudulent inducement
to enter into this Agreement.
 
             (c)           Notwithstanding anything to the contrary in this
Agreement, the parties shall have no obligations under this Article III for (i)
any consequential liability, damage or loss that the indemnified party may
suffer or (ii) any punitive, exemplary, special or incidental damages, damage or
loss the indemnified party may suffer, except to the extent that such punitive,
exemplary, special or incidental damages are incurred by the indemnified party
as a result of a third party claim and such damages arise out of or result from
acts of the indemnifying party under this Article III.
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
Section 3.5. Exclusive Remedy.
 
The procedures provided in this Article III shall constitute the sole and
exclusive remedy of the parties after the Closing for any Loss sustained by a
party as a result of any breach of this Agreement (regardless of whether any
claims or causes of action asserted with respect to such matters are brought in
contract, tort or any other legal theory whatsoever), other than losses or
liabilities based upon fraud or fraudulent misrepresentation or as set forth in
Section 3.4(b).




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller makes no representations or warranties to Purchaser except as
specifically set forth in this Article IV.  Seller hereby represents and
warrants to Purchaser as follows:


Section 4.1. Corporate Organization.


Seller is a Virginia chartered bank duly organized, validly existing and in good
standing under the laws of Virginia.  Seller has the corporate power and
authority to own its properties, to carry on its business as currently conducted
and to effect the transactions contemplated herein.


Section 4.2. No Violation.


The Banking Centers have been operated in all material respects in accordance
with applicable laws, rules and regulations. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions contemplated herein,
will violate or conflict with or constitute a default under (a) Seller's
Articles of Incorporation or Bylaws; (b) any provision of any material agreement
or any other material restriction of any kind to which Seller is a party or by
which Seller is bound; (c) any injunction, order or decree or, to Seller’s
knowledge, any statute, law or regulation, the violation of which would have a
material adverse effect on the results of operation or financial condition of
the Banking Centers; or (d) any provision which will result in a default under,
or which will cause the acceleration of the maturity of, any material obligation
or loan to which Seller is a party.


Section 4.3. Corporate Authority.


The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, have been duly authorized by Seller, and no
further corporate authorization is necessary for Seller to consummate the
transactions contemplated hereunder.


Section 4.4. Enforceable Agreement.


This Agreement has been duly authorized, executed and delivered by Seller and is
the legal, valid and binding agreement of Seller, enforceable in accordance with
its terms, except as enforceability may be limited under any applicable law
pertaining to bankruptcy, receivership, reorganization, fraudulent transfer or
insolvency or similar laws affecting creditor’s rights generally and to general
principles of equity.

 
20

--------------------------------------------------------------------------------

Table of Contents



Section 4.5. No Brokers.


No broker, finder, or investment banker is entitled to any brokerage, finder's
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller, other
than Sandler O’Neill & Partners, L.P.


Section 4.6. Title to and Condition of Property.


 
(a)
Seller has not entered into any agreement regarding the Real Property other than
(i) those specifically set forth herein or disclosed to Purchaser prior to the
execution of this Agreement, (ii) those listed on Schedule 4.6(a), (iii) those
that are recorded in the chain of title to the Real Property, and (iv) the Real
Property Lease, the Equipment Leases, and the Assignable Contracts.



 
(b)
To Seller’s knowledge, the Real Property is not subject to any condemnation
proceeding, other proceeding or litigation of any kind, pending, proposed, or
threatened, which would be binding upon Purchaser and would materially affect or
limit Purchaser's use and enjoyment of the Real Property.



 
(c)
Seller owns and will convey to Purchaser at the Effective Time, all of the
Seller’s rights, title and interest to all the Personal Property free and clear
of any claims, mortgages, liens, security interests, pledges or encumbrances of
any kind except as may be set forth in this Agreement.  To Seller’s knowledge,
the Personal Property is in good operating condition and repair, giving
consideration to its age and use and subject to ordinary wear and tear, Seller
has good and marketable title to the assets to be transferred under this
Agreement, and the Banking Centers are in conformity in all material respects
with all zoning ordinances, building or fire codes or other laws, statutes,
ordinances, codes or regulations applicable to them, and all certificates,
licenses and permits required for the lawful use and occupancy of such property
have been obtained and are in full force and effect.



Section 4.7. Limitation on Representation on Condition of Property.


Except as may be otherwise specifically set forth in Article IV of this
Agreement, (i) the assets to be purchased by Purchaser hereunder are sold AS IS,
WHERE IS, with no warranties or representations whatsoever, except as may be
expressly represented or warranted in this Agreement.


Section 4.8. Deposit Liabilities.


The Deposit Liabilities (a) are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by federal law, and no action is
pending or, to Seller’s knowledge, has been threatened by the Federal Deposit
Insurance Corporation against Seller with respect to the termination of such
insurance, and all premiums and assessments required to be paid in

 
21

--------------------------------------------------------------------------------

Table of Contents

connection therewith have been paid when due by Seller, and (b) were opened,
extended or made, and have been maintained, in all material respects, in
accordance with all applicable federal and state laws, regulations, rules and
orders.


Section 4.9. Community Reinvestment Act.


Seller is in compliance with the Community Reinvestment Act and its implementing
regulations, and there are no threatened or pending actions, proceedings, or
allegations by any person or regulatory agency which may cause any regulatory
authority to deny any application required to be filed pursuant to this
Agreement.  In addition, Seller has not been advised of any supervisory concerns
regarding its compliance with the Community Reinvestment Act.


Section 4.10. Leases.


The Real Property Lease and the Equipment Leases are in full force and effect
and are fully transferable and assignable to Purchaser, except to the extent
that consent of the lessor or another party is required by the terms of the
respective lease documents.  Purchaser's sole remedy for failure to obtain any
such required consent with respect to the Equipment Leases shall be as provided
in Section 2.2(b)(4).


Section 4.11. Litigation.


There is no action, suit or proceeding pending or, to the knowledge of Seller,
threatened against Seller before any court or arbitrator or any governmental
body, agency or official that relates to the Banking Centers (including the
assets and the assumed liabilities under this Agreement) or that could
materially affect the ability of Seller to perform its obligations under this
Agreement.


Section 4.12. Environmental Matters.


To Seller’s knowledge, and except as disclosed on any environmental assessment
report delivered by Seller to Purchaser, Seller’s operation of the Real Property
and the Banking Centers are and have been in compliance in all material respects
with any applicable environmental laws. There (a) are no causes of action,
claims, charges or investigations pending or, to Seller’s knowledge, threatened
against Seller or any other person with respect to the Real Property or the
Banking Centers which in any way relate to any environmental law or to any
presence of or exposure to any Hazardous Substances; (b) to Seller’s knowledge,
has been no Hazardous Substance handled, stored, disposed of, or released in, on
or under the Real Property or Banking Centers in a manner or in an amount or
concentration that would trigger any required notice, investigation, remedial
action or material liability under any applicable environmental laws; and (c) to
Seller’s knowledge are no and have been no underground storage tanks located on
or under the Real Property or the Banking Centers. As used herein, “Hazardous
Substance” shall mean any hazardous substances, pollutants or other regulated
materials or wastes defined as such under applicable environmental laws.

 
22

--------------------------------------------------------------------------------

Table of Contents

Section 4.13. Compliance with Certain Laws.


To Seller’s knowledge, the Deposit Liabilities were opened, extended, or made
and have been maintained in accordance with all applicable federal and state
laws, rules and regulations.


Section 4.14. Employee Matters.


There are no written contracts of employment between Seller and any of the
Employees.  Seller is not a party to any contract or arrangement with any union
relating to the business conducted at the Banking Centers, and Seller is not
aware of any pending organizational efforts at the Banking Centers.


Section 4.15. Limitation of Representations and Warranties.


Except as may be expressly represented or warranted in this Agreement by Seller
or in any other document or instrument executed by Seller and delivered to
Purchaser in connection with this Agreement, Seller makes no representations or
warranties whatsoever, express or implied.


Section 4.16. Seller’s Knowledge.


For the purposes of this Agreement, Seller’s knowledge is limited to the actual
and current knowledge of President and Chief Executive Officer Douglas J. Glenn,
Senior Vice President and Retail Banking Executive Donna Richards, and the
Financial Center Manager relating to the Banking Center at Preston Corners,
Chastity Caltagirone.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows:


Section 5.1. Corporate Organization.


Purchaser is a North Carolina chartered bank duly organized, validly existing
and in good standing under the laws of North Carolina.  Purchaser has the
corporate power and authority to own the properties being acquired, to assume
the liabilities being transferred and to effect the transactions contemplated
herein.


Section 5.2. No Violation.


Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated herein, will violate or conflict with or
constitute a default under:  (a) the Articles of Incorporation or Bylaws of
Purchaser;  (b) any provision of any material agreement or any other material
restriction of any kind to which Purchaser is a party or by which Purchaser is
bound; (c) any injunction, order or decree or, to Purchaser’s knowledge,
statute, law

 
23

--------------------------------------------------------------------------------

Table of Contents

or regulation; or (d) any provision which will result in a default under, or
cause the acceleration of the maturity of, any material obligation or loan to
which Purchaser is a party.  Purchaser has no knowledge of any breach of
warranty or misrepresentation made by Seller under this Agreement.


Section 5.3. Corporate Authority.


The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, prior to the Effective Time will have been
duly authorized by Purchaser, and no further corporate authorization on the part
of Purchaser is necessary to consummate the transactions contemplated hereunder.


Section 5.4. Enforceable Agreement.


This Agreement has been duly authorized, executed and delivered by Purchaser and
is the legal, valid and binding agreement of Purchaser enforceable in accordance
with its terms, except as enforceability may be limited under any applicable law
pertaining to bankruptcy, receivership, reorganization, fraudulent transfer or
insolvency or similar laws affecting creditor’s rights generally and to general
principles of equity.


Section 5.5. No Brokers.


No broker, finder, or investment banker is entitled to any brokerage, finder's
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Purchaser.


Section 5.6.  Consents and Approvals


Purchaser has received no notice and has no reason to believe that any federal,
state or other governmental agency would oppose or not grant or issue its
consent or approval, if required, with respect to the transactions contemplated
hereby.


Section 5.7. Limitation of Representations and Warranties.


Except as may be expressly represented or warranted in this Agreement by
Purchaser or in any other document or instrument executed by Purchaser and
delivered to Seller in connection with this Agreement, Purchaser makes no
representations or warranties whatsoever, express or implied.

 
24

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VI
OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME


Section 6.1. Access to Information.


Seller shall afford to the officers and authorized representatives of Purchaser,
upon prior notice and subject to Seller's normal security requirements, access
to the properties, contracts, books and records pertaining to the Banking
Centers and the Deposit Liabilities in order to facilitate the consummation of
the transactions herein contemplated, provided, that such access shall be at
reasonable times and shall not interfere with the normal business and operations
of the Banking Centers or the affairs of Seller relating to the Banking
Centers.  Nothing in this Section 6.1 shall require Seller to breach any
obligation of confidentiality or to reveal any proprietary information, trade
secrets or marketing or strategic plans.  It is understood that certain of
Seller's records may be available only in the form of photocopies, film copies
or other non-original and non-paper media.


Section 6.2. Delivery of Magnetic Media Records.


Seller shall prepare or cause to be prepared at its expense and make available
to Purchaser at Seller's data processing center magnetic media records in
Seller's field format not later than 60 calendar days after the execution of
this Agreement, and further shall make available to Purchaser such records
updated as of the Closing Date, which records shall contain information related
to the Deposit Liabilities.  Such updated records shall be made available at
such time after Closing as agreed to by the parties.  Seller may, with the
consent of Purchaser, provide such reports in paper format instead of magnetic
media format.


Section 6.3. Application for Regulatory Approval.


Within 30 calendar days following the execution of this Agreement, Purchaser
shall prepare and file applications required by law with the appropriate
regulatory authorities for approval to purchase and assume the aforesaid assets
and liabilities, to establish branches at the locations of the Banking Centers
(or relocations to the extent contemplated herein), and to effect in all other
respects the transactions contemplated herein.  Purchaser agrees to process such
applications in a diligent manner and on a priority basis and to provide Seller
promptly with a copy of such applications as filed (except for any confidential
portions thereof) and all material notices, orders, opinions, correspondence and
other documents with respect thereto, and to use its commercially reasonable
efforts to obtain all necessary regulatory approvals.  Purchaser knows of no
reason why such applications should not receive all such approvals.  Purchaser
shall promptly notify Seller upon receipt by Purchaser of notification that any
application provided for hereunder has been denied.  Seller shall provide such
assistance and information to Purchaser as shall be reasonably necessary for
Purchaser to comply with the requirements of the applicable regulatory
authorities.

 
25

--------------------------------------------------------------------------------

Table of Contents

Section 6.4. Conduct of Business; Maintenance of Properties.


 (a)  
From the date hereof until the Effective Time, Seller covenants that it will:

 
(i)  
Carry on, or cause to be carried on, the business of the Banking Centers
substantially in the same manner as on the date hereof, use all reasonable
efforts to preserve intact its current business organization, including its
relationship with the personnel at the Banking Centers, and preserve its
business relationships with depositors, customers and others having business
relationships with it and whose accounts will be retained at the Banking
Centers; provided, that Seller need not, in its sole discretion, advertise or
promote new or substantially new customer services in the principal market areas
of the Banking Centers;



(ii)  
Cooperate with and assist Purchaser in assuring the orderly transition of the
business of the Banking Centers to Purchaser from Seller; and



(iii)  
Maintain the Real Property, the Personal Property and each Banking Center in its
current condition, ordinary wear and tear, casualty and condemnation excepted.



(b)  
Between the date hereof and the Effective Time, Seller shall not, without the
prior consent of Purchaser:



(i)  
Increase or agree to increase the salary, remuneration or compensation or other
employment benefits of the Employees other than in accordance with Seller’s
customary policies or bank-wide changes consistent with past practices, or pay
or agree to pay any uncommitted bonus to any such Employees other than regular
bonuses granted based on historical practice;



(ii)  
Materially increase the staffing levels at any Banking Center or effect changes
in branch personnel employed as of the Effective Time other than in the ordinary
course of business consistent with past practices;



(iii)  
Change any pricing on deposit accounts at the Banking Centers on other than a
regional basis, except as may be required in the ordinary course of business
consistent with past practices; or



(iv)  
transfer, assign, encumber or otherwise dispose of any or all of the Assets or
Deposit Liabilities except in the ordinary course of business or pursuant to
this Agreement.


 
26

--------------------------------------------------------------------------------

Table of Contents

Section 6.5. No Solicitation by Seller.


In consideration of the purchase of the transferred assets and assumption of the
assumed liabilities by Purchaser, neither Seller nor its Affiliates (including
their respective directors, officers, employees or principal shareholders),
successors or assigns will, for a period of twelve (12) months after the Closing
Date, solicit, on behalf of itself or others, deposits from customers whose
Deposits are assumed by Purchaser hereunder; provided, however, that nothing
contained in this Section 6.5 shall be deemed to prohibit general solicitations
in (i) newspapers, (ii) television (iii) radio, or mass mailings not
specifically directed or targeted to customers of the Banking Center.  In
addition, these restrictions shall not apply to (1) the solicitation of (A)
commercial accounts normally established and maintained in offices other than
the Banking Center or (B) any credit or debit card customer which has an
agreement with Seller for merchant services which is not transferred to
Purchaser, (2) the installation and operation by Seller of automated teller
machines at any location beyond a two mile radius measured from the current
location of either Banking Center, or (3) for avoidance of doubt, any deposit,
safe deposit or other business or transaction between Seller and any customer or
customers whose Deposits are assumed by Purchaser hereunder, provided that such
deposit, safe deposit or other business or transaction was not solicited in
violation of the provisions of the first sentence of this Section 6.5.


Section 6.6. Further Actions.


Each party hereto shall execute and deliver such instruments and take such other
actions as the other party may reasonably require in order to carry out the
intent of this Agreement.


Section 6.7. Fees and Expenses.


Except as otherwise provided herein, each party shall be responsible for its own
attorneys' and accountants' fees and expenses and other expenses arising in
connection with this Agreement and the transactions contemplated hereby.


Section 6.8. Consents of Third Parties.


If the assignment of any material claim, contract, license, lease, commitment,
sales order or purchase order (or any material claim or right or any benefit
arising thereunder) without the consent of a third party would constitute a
breach thereof or materially affect the rights of Purchaser or Seller
thereunder, then such assignment is hereby made subject to such consent or
approval being obtained.


Section 6.9. Insurance.


As of the Effective Time, Seller will discontinue its insurance coverage
maintained in connection with the Banking Centers and the activities conducted
thereon, except for coverage relating to periods preceding the Effective
Time.  Purchaser shall be responsible for all insurance

 
27

--------------------------------------------------------------------------------

Table of Contents

protection for the Banking Centers' premises and the activities conducted
thereon immediately following the Effective Time.


Section 6.10. Public Announcements.


Seller and Purchaser agree that, from the date hereof, neither shall make any
public announcement or public comment, regarding this Agreement or the
transactions contemplated herein without first consulting with the other party
hereto and reaching an agreement upon the substance and timing of such
announcement or comment.  Further, Seller and Purchaser acknowledge the
sensitivity of this transaction to the Employees, and no announcements or
communications with the public or these Employees shall be made without the
prior approval of Seller.


Section 6.11. Tax Reporting.


Seller shall provide Purchaser all 1099 data for Purchaser to comply with all
2012 tax reporting obligations in connection with transferred assets and
liabilities on or before the Effective Time, and Purchaser shall comply with all
tax reporting obligations with respect to the transferred assets and liabilities
after the Effective Time.


Section 6.12. Regulatory Approvals and Consents.


Seller and Purchaser shall cooperate with each other in connection with any
application for regulatory approval of the transactions contemplated by this
Agreement.  Seller will use its commercially reasonable efforts to obtain all
consents, approvals or authorizations of all governmental authorities or
agencies or third parties required for the execution, delivery and performance
by Seller of this Agreement and the consummation by it of all transactions
contemplated hereby or for the assumption by Purchaser of the Real Property
Lease, the Equipment Leases, the Assignable Contracts and the Safe Deposit
Contracts.




ARTICLE VII
CONDITIONS TO PURCHASER'S OBLIGATIONS


The obligations of Purchaser to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:


Section 7.1. Representations and Warranties True.


The representations and warranties made by Seller in this Agreement shall be
true in all material respects on and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Purchaser.

 
28

--------------------------------------------------------------------------------

Table of Contents

Section 7.2. Obligations Performed.


Seller shall (a) deliver or make available to Purchaser those items required by
Section 2.2, and (b) perform and comply in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by it prior to or on the Effective Time.


Section 7.3. No Adverse Litigation.


As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Seller which is reasonably likely to (a) materially and
adversely affect the business, properties and assets of the Banking Centers, or
(b) materially and adversely affect the transactions contemplated herein.


Section 7.4. Regulatory Approval.


 
(a)
Purchaser shall have received all necessary regulatory approvals of the
transactions provided in this Agreement, all notice and waiting periods required
by law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any regulatory approval shall have been met.



 
(b)
Such approvals shall not have imposed any condition which is materially
disadvantageous or burdensome to Purchaser in its sole discretion.



Section 7.5.  Plans for Chapel Hill Branch.


Purchaser shall have received clarification from appropriate authorities of the
City of Chapel Hill with respect to plans approved by the City for a proposed
branch to be located on the Unimproved Real Property.
 
Section 7.6.  Consent of Landlord.


Seller shall deliver on or before the Effective Time written consent of the
landlord to the assignment of the Real Property Lease from Seller to Purchaser.


ARTICLE VIII
CONDITIONS TO SELLER'S OBLIGATIONS
 
The obligations of Seller to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:


Section 8.1. Representations and Warranties True.


The representations and warranties made by Purchaser in this Agreement shall be
true in all material respects at and as of the Effective Time as though such
representations and

 
29

--------------------------------------------------------------------------------

Table of Contents

warranties were made at and as of such time, except to the extent otherwise
provided herein or consented to by Seller.


Section 8.2. Obligations Performed.


Purchaser shall (a) deliver to Seller those items required by Section 2.2, and
(b) perform and comply in all material respects with all obligations and
agreements required by this Agreement to be performed or complied with by it
prior to or on the Effective Time.


Section 8.3. No Adverse Litigation.


As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Purchaser which might materially and adversely affect the
transactions contemplated hereunder.


Section 8.4. Regulatory Approval.


Purchaser shall have received from the appropriate regulatory authorities
approval of the transactions contemplated herein, waiting periods required by
law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any regulatory approval shall have been met.


Section 8.5. Release from the Real Property Lease.


Seller shall have been released by the landlord from all liability under the
Real Property Lease for all obligations that accrue under such Real Property
Lease after the Effective Time.


ARTICLE IX
TERMINATION


Section 9.1. Methods of Termination.


 
This Agreement may be terminated in any of the following ways:



 
(a)
by either Purchaser or Seller, in writing five (5) calendar days in advance of
such termination, if the Closing has not occurred by September 30, 2012, unless
such date is extended in writing by mutual agreement of the parties;



 
(b)
at any time on or prior to the Effective Time by the mutual consent in writing
of Purchaser and Seller;



 
(c)
by Purchaser in writing if the conditions set forth in Article VII (with the
exception of delivery of items required to be delivered at Closing) of this
Agreement shall not have been met by Seller or waived in writing by Purchaser


 
30

--------------------------------------------------------------------------------

Table of Contents

 
within 30 calendar days following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired;



 
(d)
by Seller in writing if the conditions set forth in Article VIII of this
Agreement shall not have been met by Purchaser or waived in writing by Seller
within 30 calendar days following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired;



 
(e)
any time prior to the Effective Time, by Purchaser or Seller in writing if the
other shall have been in breach of any representation and warranty in any
material respect (as if such representation and warranty had been made on and as
of the date hereof and on the date of the notice of breach referred to below),
or in breach of any covenant, undertaking or obligation contained herein, and
such breach has not been cured by the earlier of 30 calendar days after the
giving of notice to the breaching party of such breach or the Effective Time;
provided, however, that there shall be no cure period in connection with any
breach of Section 6.3, so long as such breach by Purchaser was not caused by any
action or inaction of Seller, and Seller may terminate this Agreement
immediately if regulatory applications are not filed within 30 calendar days
after the date of this Agreement as provided in that Section; or



 
(f)
by Purchaser or Seller in writing at any time after any applicable regulatory
authority has denied approval of any application of Purchaser or Seller for
approval of the transactions contemplated herein.



Section 9.2. Procedure Upon Termination.


In the event of termination pursuant to Section 9.1, and except as otherwise
stated therein, written notice thereof shall be given to the other party, and
this Agreement shall terminate immediately upon receipt of such notice unless an
extension is consented to by the party having the right to terminate.  If this
Agreement is terminated as provided herein,


 
(a)
each party will return all documents, work papers and other materials of the
other party, including photocopies or other duplications thereof, relating to
this transaction, whether obtained before or after the execution hereof, to the
party furnishing the same; and



 
(b)
all information received by either party hereto with respect to the business of
the other party (other than information which is a matter of public knowledge or
which has heretofore been published in any publication for public distribution
or filed as public information with any governmental authority) shall not at any
time be used for any business purpose by such party or disclosed by such party
to third persons.


 
31

--------------------------------------------------------------------------------

Table of Contents

Section 9.3. Payment of Expenses.


If the transactions contemplated herein are not consummated because of a party's
breach of this Agreement, in addition to such damages as may be recoverable in
law or equity, the other party shall be entitled to recover from the breaching
party, upon demand, itemization and documentation, its reasonable outside legal,
accounting, consulting and other out-of-pocket expenses.


ARTICLE X
MISCELLANEOUS PROVISIONS


Section 10.1.  Amendment and Modification.


This Agreement may be amended, modified, or supplemented only by written
agreement of the parties.


Section 10.2.  Waiver or Extension.


Except with respect to required approvals of the applicable governmental
authorities, either party, by written instrument signed by a duly authorized
officer, may extend the time for the performance of any of the obligations or
other acts of the other party and may waive (a) any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (b) compliance with any of the undertakings, obligations,
covenants or other acts contained herein.  The waiver of any breach of any
provision under this Agreement by any party herein shall not be deemed to be a
waiver of any preceding or subsequent breach under this Agreement.


Section 10.3.  Assignment.


This Agreement and all of the provisions hereof shall be binding upon, and shall
inure to the benefit of, the parties hereto and their permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other.


Section 10.4.  Confidentiality


Seller and Purchaser agree that the Confidentiality Agreement dated May 6, 2011
between Seller and Purchaser (the "Confidentiality Agreement") shall survive the
execution hereof and the consummation of the transactions contemplated herein.


Section 10.5. Time of Essence.


TIME IS OF THE ESSENCE WITH RESPECT TO THE OBLIGATIONS TO BE PERFORMED UNDER
THIS AGREEMENT.

 
32

--------------------------------------------------------------------------------

Table of Contents

Section 10.6.  Addresses for Notices


All notices, requests, demands, consents and other communications provided for
hereunder and under the related documents shall be in writing and transmitted by
nationally recognized air courier (charges prepaid), telecopied or personally
delivered (with receipt thereof acknowledged), effective upon receipt, to the
applicable party at the address indicated below:


 

 
If to Seller:
The Bank of Hampton Roads
   
999 Waterside Dr., Suite 200
   
Norfolk, Virginia  23510
   
Attn:  Douglas J. Glenn, President and CEO
   
Telephone:  (757) 217-3634
   
Fax:  (757) 217-3656
       
With a copy to:
Williams Mullen
   
999 Waterside Dr., Suite 1700
   
Norfolk, Virginia 23510
   
Attn: William A. Old, Jr.
   
Telephone: (757) 629-0613
   
Fax: (757) 629-0660
       
If to Purchaser:
Bank of North Carolina
   
1226 Eastchester Drive
   
High Point, North Carolina 27265
   
Attn:  ____________
   
Telephone:  (336) 476-9200
   
Fax:
       
With a copy to:
                 
Attn:
   
Telephone:
   
Fax:



or, as to each party, at such other address as shall be designated by such party
by notice to the other party complying with the terms of this Section.


Section 10.7.  Counterparts


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement and any subsequent amendment hereto
may be delivered either by a party or its counsel by facsimile machine or by PDF
document via email to the other party or its

 
33

--------------------------------------------------------------------------------

Table of Contents

counsel and the signatures so transmitted constitute original signatures and are
binding on the party so signing.  After any such transmission, the parties shall
further deliver to each other original or hard copies, with original signatures,
of this Agreement or any amendments, but such further delivery, or failure
thereof, shall not affect the validity or timing of this Agreement or any such
amendment.


Section 10.8.  Headings.


The headings of the Sections and Articles of this Agreement are inserted for
convenience only and shall not constitute a part thereof.


Section 10.9.  Governing Law.


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina.


Section 10.10.  Sole Agreement.


Except for the Confidentiality Agreement, this Agreement and the exhibits and
attachments hereto represent the sole agreement between the parties respecting
the transactions contemplated hereby, and all prior or contemporaneous written
or oral proposals, agreements in principle, representations, warranties and
understandings between the parties with respect to such matters are superseded
hereby and merged herein.


Section 10.11. Severability.
 
If any provision, paragraph, sentence, change or phrase of this Agreement is
invalid or unenforceable, the balance of this Agreement shall remain in effect.


Section 10.12. Parties In Interest.


Nothing in this Agreement, express or implied, including, without limitation the
provisions of Section 1.5(a) and (c), is intended or shall be construed to
confer upon or give to any person (other than the parties hereto, their
successors and permitted assigns) any rights or remedies under or by reason of
this Agreement, or any term, provision, condition, undertaking, warranty,
representation, indemnity, covenant or agreement contained herein.

 
34

--------------------------------------------------------------------------------

Table of Contents

Section 10.13. Survival.


All representations, warranties and covenants contained in or made pursuant to
this Agreement shall survive the execution and delivery of the Agreement and
shall continue in full force and effect for a period of six (6) months after the
Closing Date and thereafter shall terminate, except as to any claim with respect
to a representation and warranty for which written notice shall have been given
prior to the end of such six (6) month period; and provided, further, that all
covenants or agreements that by their terms are to be performed after the
Closing Date shall survive until fully discharged.


[Signature Page Follows.]

 
35

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Assumption
Agreement to be duly executed by their duly authorized officers as of the date
first written above.


SELLER:


THE BANK OF HAMPTON ROADS


By:   /s/ Douglas J. Glenn


Name:  Douglas J. Glenn


Title:  President/CEO




PURCHASER:


BANK OF NORTH CAROLINA


By:   /s/ Richard D. Callicut, II


Name:  Richard D. Callicut, II


Title:  President & COO

 
36

--------------------------------------------------------------------------------

Table of Contents

PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina
 
SCHEDULE AND EXHIBIT LIST



 
Schedule No.
 
Description
         
1
 
Banking Centers
 
1.1(a)(1)
 
Improved Real Property
 
1.1(a)(2)
 
Unimproved Real Property
 
1.1(a)(3)
 
Leased Real Property
 
1.1(a)(4)
 
Personal Property
 
1.1(a)(5)
 
Equipment Leases and Assignable Contracts
 
1.1(b)
 
Excluded Assets
 
1.2(a)(2)
 
Banking Centers Where Deposit Liabilities Are Being Sold
 
1.3(a)
 
Deposit Liabilities
 
1.5
 
Employees Who Will Be Considered for Employment
 
4.6(a)
 
Agreements Regarding the Real Property
                 
Exhibit No.
 
Description
 
1.4(k)
 
Power of Attorney
 
2.2(b)(2)
 
Form of Bill of Sale
 
2.2(b)(3)
 
Form of Assignment and Assumption Agreement
 
2.2(b)(13)
 
Form of Closing Statement


 
37

--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 1


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina




Banking Centers
   
Preston Corners:
4725 SW Cary Pkwy Cary, NC
Chapel Hill:
504 Meadowmont Village Circle Chapel Hill, NC


 
1

--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 1.1(a)(1)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


Improved Real Property
 
Preston Corners:
4725 SW Cary Pkwy Cary, NC




 
2

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1.1(a)(2)
 
PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina




Unimproved Real Property
 
Chapel Hill Land: 
5002 Barbee Chapel Road, Chapel Hill, NC



 

 
3

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1.1(a)(3)
 
PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina




Leased Real Property


Chapel Hill:                                504 Meadowmont Village Circle,
Chapel Hill, NC






 

 
4

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1.1(a)(4)
 
PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina




Personal Property


See report.                                





 
5

--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 1.1(a)(5)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


Equipment Leases and Assignable Contracts
 


None.















 
6

--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 1.1(b)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


Excluded Assets


Loans.

 
7

--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 1.2(a)(2)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


Banking Centers Where Deposit Liabilities Are Being Sold


Preston Corners:
4725 SW Cary Pkwy, Cary, NC
Chapel Hill:
504 Meadowmont Village Circle, Chapel Hill, NC

 
 

 
8

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1.3(a)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


 






Deposit Liabilities




Listing made available to Purchaser as a part of Purchaser's due diligence
investigation, which will be updated following the Closing.







 
9

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1.5


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


Employees That Will Be Considered for Employment


Bank of Hampton Roads/Gateway Employees who will be Potential Rehire Candidates
with Bank of North Carolina


Preston Corners


All branch staff to be considered




Chapel Hill


All branch staff to be considered



 
10

--------------------------------------------------------------------------------

Table of Contents





SCHEDULE 4.6(a)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


 




Agreements Regarding the Real Property


 
Chapel Hill:                                  504 Meadowmont Village Circle,
Chapel Hill, NC
 
Lease between DDRM Meadowmont Village Center LLC and Gateway Bank & Trust
Company, dated November 14, 2007. (consent required for assignment)



 
11

--------------------------------------------------------------------------------

Table of Contents

 
EXHIBIT 1.4(k)
 
PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina
 
POWER OF ATTORNEY
 
THIS POWER OF ATTORNEY is dated this _________  day of  _______________ 2012, by
The Bank of Hampton Roads, a Virginia chartered bank ("Seller"), to be effective
as of 5:00 p.m. on ___________________, 2012.


W I T N E S S E T H:


WHEREAS, Seller and Bank of North Carolina ("Purchaser") have entered into a
Purchase and Assumption Agreement dated as of _______________, 2012 (the
"Agreement"), which provides for the sale by Seller to Purchaser of certain
personal property; and


WHEREAS, in a Bill of Sale to Purchaser dated ___________, 2012 (the "Bill of
Sale"), Seller has agreed, from time to time, at the request of Purchaser to
execute, acknowledge and deliver to Purchaser any and all instruments,
documents, endorsements, assignments, information, materials and other papers
that may be reasonably required to (i) transfer to Purchaser certain Assets (as
defined in the Bill of Sale) being acquired by Purchaser pursuant to the
Agreement and (ii) give full force and effect to the intent and purpose of the
Bill of Sale.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Seller hereby irrevocably appoints and authorizes the President or
any Vice President, or the Secretary or any Assistant Secretary, of Purchaser as
its attorney-in-fact solely for the purpose of endorsing and recording, pursuant
to the Bill of Sale, certificates of title for vehicles, amendments to financing
statements, continuation statements, financing statements, and similar documents
related to the other Assets transferred pursuant to the Bill of Sale, provided,
such power of attorney is not intended to and does not convey to Purchaser any
right to endorse or record any documents relating to collateral other than
collateral transferred pursuant to the Bill of Sale as described in the
preceding paragraph.


[Signature Page Follows.]

 
12

--------------------------------------------------------------------------------

Table of Contents



IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be duly executed
by its duly authorized officer as of the day and year first above written.


WITNESSES:
 
THE BANK OF HAMPTON ROADS
                         
By:
       
 
       
Its:
 





STATE OF _____________________
COUNTY OF  __________________


Before me, the undersigned Notary Public, in and for the State and County
aforesaid, duly commissioned, qualified and acting, personally appeared, with
whom I am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged him/herself to be  of The Bank of
Hampton Roads, a Virginia chartered bank, and s/he, as such officer, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the association by him/herself as such officer


WITNESS my hand and official seal of office at ________________, ______________
County, __________, this the ____ day of ______________, 2012.



     
Notary Public



My commission
expires:        _____________________________                                                                





 
13

--------------------------------------------------------------------------------

Table of Contents



EXHIBIT 2.2(b)(2)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
 and Bank of North Carolina


 
BILL OF SALE
 
THIS BILL OF SALE is dated this ____ day of ______________, 2012, by The Bank of
Hampton Roads, a Virginia chartered bank ("Seller").




WHEREAS, Seller and Bank of North Carolina, a North Carolina chartered bank
("Purchaser"), have entered into a Purchase and Assumption Agreement dated as of
_____________, 2012 (the "Agreement"), which provides for the sale by Seller to
Purchaser of certain personal property and loans related to Seller's offices
located in the State of North Carolina as set forth in Schedule 1 hereto (the
"Banking Centers"), all as set forth in the Agreement;


NOW, THEREFORE, Seller, for good and valuable consideration, receipt of which is
hereby acknowledged, does hereby grant, bargain, sell, assign, set over, convey
and transfer to Purchaser all of its right, title and interest in and to the
following assets (the "Assets"): The Personal Property, the Coins and Currency
(as such terms are defined in the Agreement), and all of Seller's files and
records related to the Loans, the Equipment Leases and Deposit Liabilities (as
such terms are defined or described in the Agreement).


Seller, for itself and its successors and assigns, does hereby covenant to
Purchaser and its successors and assigns that it (i) makes the representations
and warranties with respect to the Assets contained in the Agreement and (ii)
shall, from time to time, at the request of Purchaser, execute, acknowledge and
deliver to Purchaser any and all further instruments, documents, endorsements,
assignments, information, materials and other papers that may be reasonably
required to transfer the Assets to Purchaser, to enable Purchaser to bill,
collect, service and administer the Loans and to give full force and effect to
the full intent and purposes of this Bill of Sale.


This Bill of Sale shall be binding upon, and shall inure to the benefit of
Seller and each of its successors and assigns and shall be subject to the terms
and conditions of the Agreement.  In the event of a conflict between any of the
terms and provisions hereof and the Agreement, the Agreement shall be deemed to
control. The Seller makes the representations and warranties with respect to the
Assets contained in the Agreement.

 
14

--------------------------------------------------------------------------------

Table of Contents

This Bill of Sale, and the rights and obligations of the parties hereunder,
shall be governed by, and construed in accordance with, the laws of the State of
North Carolina.


This instrument shall be effective as of the Effective Time, as defined in the
Agreement.


[Signature Page Follows.]

 
15

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed by
its duly authorized officers and its corporate seal to be affixed hereto,
effective as of the Effective Time, as defined in the Agreement.







           
THE BANK OF HAMPTON ROADS
                             
By:
                                 
Name:
                                 
Title:
   










 
16

--------------------------------------------------------------------------------

Table of Contents



EXHIBIT 2.2(b)(3)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
and Bank of North Carolina


 


ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is entered into this ____ day of
_______________, 2012, by and between The Bank of Hampton Roads, a Virginia
chartered bank (“Seller"), and Bank of North Carolina, a North Carolina
chartered bank ("Purchaser").


W I T N E S S E T H:


WHEREAS, Seller and Purchaser have entered into a Purchase and Assumption
Agreement dated as of _____________, 2012 (the "Agreement"), which provides for
the assignment by Seller of all of its rights and interests in and to certain
leases, contracts, deposit accounts and other liabilities related to Seller's
offices located at the Banking Centers as defined in the Agreement, and the
assumption by Purchaser of Seller's liabilities and obligations thereunder, all
as set forth in the Agreement;


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, receipt of which is hereby acknowledged by Seller and
Purchaser, Seller hereby assigns, transfers and sets over to Purchaser all of
Seller's rights and interest to, and Purchaser does hereby assume all of
Seller's liabilities and obligations in connection with, the following assets
(the "Assets");


 
(a)
The Real Property Lease, Equipment Leases and Assignable Contracts as defined in
the Agreement;



 
(b)
All deposit accounts located at the Banking Centers, except for those deposit
accounts and liabilities described in Section 1.3(b) of the Agreement, and all
merchant services accounts associated therewith; and



(c)           All Safe Deposit Contracts as defined in the Agreement.



 
17

--------------------------------------------------------------------------------

Table of Contents

This Assignment and Assumption Agreement shall be binding upon, and shall inure
to the benefit of, Seller, Purchaser, and each of their successors and assigns
and shall be subject to the terms and conditions of the Agreement.  In the event
of a conflict between any of the terms and provisions hereof and the Agreement,
the Agreement shall be deemed to control. The Seller makes the representations
and warranties with respect to the Assets contained in the Agreement.


This Assignment and Assumption Agreement, and the rights and obligations of the
parties hereunder, shall be governed by, and construed in accordance with, the
laws of the State of North Carolina.


This instrument shall be effective as of the Effective Time, as defined in the
Agreement.


[Signature Page Follows.]

 
18

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their duly authorized officers and their
corporate seals to be affixed hereto, all as of the day and year first above
written.





           
THE BANK OF HAMPTON ROADS
                             
By:
                                 
Name:
                                 
Title:
   




           
BANK OF NORTH CAROLINA
                             
By:
                                 
Name:
                                 
Title:
   





 









 
19

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT 2.2(b)(13)


PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
 and Bank of North Carolina


CLOSING STATEMENT(Pre-Closing Balance Sheet as of ______________)


Cash due Purchaser for:
                 
   Deposit liability (including
       
    accrued interest)
$
               
   Pro rata safe deposit box rental
                 
   Pro rata property taxes*
                 
   Deed stamps*
                 
   Total Cash due Purchaser
   
$
           
Cash due Seller for:
                 
   Real and Personal Property
                 
   Coins and Currency
                 
   Premium for  Deposit Liabilities
                 
    Deed Stamps*
                 
    Pro rata property taxes*
                 
   Prepayments
                 
   Total Cash due Seller
   
$
           
   Net cash due Purchaser
   
$
 







 
*Only for party that has paid or is required to pay the obligation.


 
20

--------------------------------------------------------------------------------

Table of Contents



Seller hereby approves the Closing Statement.  Purchaser hereby approves the
Closing Statement and acknowledges receipt of the Total Cash Due
Purchaser.  Seller and Purchaser agree to make subsequent adjustments to the
extent necessary in accordance with Section 2.3 of the Purchase and Assumption
Agreement between Seller and Purchaser dated as of ___________, 2012.


This the ____ day of _______________, 2012.





           
THE BANK OF HAMPTON ROADS
                             
By:
                                 
Name:
                                 
Title:
   




           
BANK OF NORTH CAROLINA
                             
By:
                                 
Name:
                                 
Title:
   







 
21

--------------------------------------------------------------------------------
